DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over EVI (German Patent Publication No. DE 20 2020 101 359 U1, machine language translation provided and cited below) in view of either of Webster (U.S. Patent Application Publication No. 2022/0040909 A1) or Silvestri (International Patent Publication No. WO 2019/150296 A1).
Regarding claim 1, EVI discloses a mobile device screen protector installation system ([0006] of EVI, mounting device for display protection), comprising: a screen protector application tool having a base with a first side, a second side, and a passageway extending from the first side to the second side (FIGS. 3-4 of EVI), the first side including a first device alignment profile, the first device alignment profile being shaped complimentary to a frame of a first mobile device (FIGS. 1 and 3, [0012] of EVI, cutout in alignment section corresponds to contour of device to be aligned).
EVI does not specifically disclose that the second side including a second device alignment profile, the second device alignment profile being shaped complimentary to a frame of a second mobile device that is different from the frame of the first mobile device.  EVI, however, discloses that the cutout in the alignment section corresponds to the contour of the device to be aligned ([0012] of EVI) and therefore suggests using mounting devices having parts #1 and #2 specific for different phones.  EVI also discloses that the first alignment cutout can be made with slits to form flexible side walls to allow for use with different devices that have the same display but housing of slightly different sizes ([0020] of EVI).  EVI also discloses that the devices can be made without the slits ([0048] of EVI).  EVI therefore suggests making two different mounting devices for phones without slightly different cutouts in part #1 of each device to fit the different mobile device housings but with the same part #2 for the screen protector.  Webster and Silvestri each disclose a single device for applying protective films to mobile devices which include multiple device profiles thereby allowing the single device to be used with mobile devices having different shapes or profiles (FIGS. 3C-3D, [0015] of Webster; FIGS. 4-5, [0047] of Silvestri).  As disclosed in Webster, the applicator system can be configured to allow for the installation of film products onto portable electronic devices of different makes or models ([0015] of Webster).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form a second alignment section for a housing of slightly different dimensions on the surface opposite the screen protector alignment section of the EVI mounting device.  One of skill in the art would have been motivated to do so in order to provide a single device that could accurately fit two different phones as taught by either of Webster or Silvestri while allowing for the precise alignment of the screen protector on each phone.    One of skill in the art would also have understood that the device would use a single part #2 and would therefore reduce material usage during manufacture.
Regarding claim 2, EVI discloses the mobile device screen protector installation system of claim 1, further comprising a screen protector sized to be received within the passageway (FIG. 7 of EVI).
Regarding claim 4, in the modified device the base would comprise a width extending from the first side to the second side, a first wall extending along the width on the first side (FIG. 3 of EVI, side-wall of first phone alignment part #1), and a second wall extending along the width on the second side (side-wall of second phone alignment part on opposite face of device), the first wall forming at least a portion of the first device alignment profile, the second wall forming at least a portion of the second device alignment profile (FIG. 3 of EVI, each phone alignment part would form a device alignment profile).
Regarding claim 5, in the modified device the base would further comprise an alignment ridge, the alignment ridge extends inward from the base, wherein the alignment ridge defines the passageway (FIG. 3 of EVI, part #2 would project inward from between two device alignment parts #1in modified device).
Regarding claim 6, EVI discloses that the passageway has an area of at least 90% of an area bounded by the first wall (FIG. 3 of EVI, cut-out in part #2 has an area of at last 90% of cut-out in part #1).
Regarding claim 7, EVI discloses that the passageway has an area of at least 95% of an area bounded by the first wall (FIG. 3 of EVI, cut-out in part #2 has an area of at last 90% of cut-out in part #1).
Regarding claim 9, EVI discloses that the first device alignment profile includes one or more recesses positioned to accommodate features on the frame of the first mobile device (FIG. 3, [0012] of EVI, first part #1 of alignment device which has cutout corresponding to outer contour of device screen protector being applied to).
Regarding claim 10, EVI suggests that the first device alignment profile is larger than the second device alignment profile ([0033] of EVI, devices differ in length or width by 0.1 to 0.2 mm leading to size difference between devices; one device would necessarily be large than the other).
Regarding claim 11, EVI discloses a mobile device screen protector installation system ([0006] of EVI, mounting device for display protection), comprising: a screen protector (FIG. 7 of EVI); and a screen protector application tool having a width extending from a first side to a second side, a passageway extending from the first side to the second side (FIGS. 3-4 of EVI), the passageway being large enough to permit the screen protector to pass through the width of the screen protector application tool (FIG. 7 of EVI, screen protector passes through width of cutout in second part #2 of alignment device), a first device alignment profile on the first side (FIG. 3, [0012] of EVI, first part #1 of alignment device which has cutout corresponding to outer contour of device screen protector being applied to).
EVI does not specifically disclose a second device alignment profile on the second side, wherein the first device alignment profile has a different shape than the second device alignment profile.  EVI, however, discloses that the cutout in the alignment section corresponds to the contour of the device to be aligned ([0012] of EVI) and therefore suggests using mounting devices having parts #1 and #2 specific for different phones.  EVI also discloses that the first alignment cutout can be made with slits to form flexible side walls to allow for use with different devices that have the same display but housing of slightly different sizes ([0020] of EVI).  EVI also discloses that the devices can be made without the slits ([0048] of EVI).  EVI therefore suggests making two different mounting devices for phones without slightly different cutouts in part #1 of each device to fit the different mobile device housings but with the same part #2 for the screen protector.  Webster and Silvestri each disclose a single device for applying protective films to mobile devices which include multiple device profiles thereby allowing the single device to be used with mobile devices having different shapes or profiles (FIGS. 3C-3D, [0015] of Webster; FIGS. 4-5, [0047] of Silvestri).  As disclosed in Webster, the applicator system can be configured to allow for the installation of film products onto portable electronic devices of different makes or models ([0015] of Webster).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form a second alignment section for a housing of slightly different dimensions on the surface opposite the screen protector alignment section of the EVI mounting device.  One of skill in the art would have been motivated to do so in order to provide a single device that could accurately fit two different phones as taught by either of Webster or Silvestri while allowing for the precise alignment of the screen protector on each phone.  One of skill in the art would also have understood that the device would use a single part #2 and would therefore reduce material usage during manufacture.
Regarding claim 12, EVI discloses a method of applying a mobile device screen protector, comprising: placing a screen protector application tool over a first mobile device, the screen protector application tool including a first device alignment profile on a first side and a passageway extending from the first side to the opposite side, the first device alignment profile retaining the screen protector application tool on the first mobile device when the screen protector application tool is placed over the first mobile device; and applying a first screen protector to a screen of the first mobile device through the passageway (FIG. 7 of EVI).  As set forth above, EVI provides motivation to provide a second device alignment profile on a second side (i.e., on the opposite side of part #1) such that the passageway extends from the first side to the second side (see analysis of claim 11 above).
Regarding claim 14, EVI discloses that the first screen protector is a glass screen protector ([0002] of EVI, protective glass attached to display).
Regarding claim 15, EVI discloses that the first device alignment profile includes one or more recesses and the method further comprises aligning buttons on a frame of the first mobile device with the one or more recesses (FIG. 1, [0027] of EVI, recesses #12 formed in side-walls of part #1 correspond to controls of device).
Regarding claim 16, EVI suggests placing the screen protector application tool over a second mobile device, the second device alignment profile retaining the screen protector application tool on the second mobile device; and applying a second screen protector to the second mobile device through the passageway (FIG. 7 of EVI, screen protector applied to mobile device through cut-out in part #2; see analysis of claim 11 above).
Regarding claim 17, EVI does not specifically disclose that the first mobile device and the second mobile device were made by different manufacturers.  Rather, EVI discloses devices having housings differing in length and width which have the same display size ([0033] of EVI).  Webster, however, discloses that the screen protector applicator system can be configured to allow for the installation of film products onto portable electronic devices of different makes or models ([0015] of Webster).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the device for phones made by different manufacturers which have different sized housings but similar display sizes.  One of skill in the art would have been motivated to do so in order to provide a single applicator device which can be used with multiple different portable devices.
Regarding claim 18, the modified EVI alignment device would include a width extending from the first side to the second side, the first device alignment profile includes an alignment ridge extending inward non-parallel to the width (FIG. 3 of EVI, cutout of part #2 is smaller than that of part #1 and forms ridge extending inward from side-wall of cut-out of part #1), and the method further comprises aligning the first mobile device such that the alignment ridge on the first side is complementary to a front portion of a frame of the first mobile device (FIGS. 6-7 of EVI, mobile device is inserted into cut-out of part #1 to contact ridge formed by part #2).
Regarding claim 19, EVI discloses aligning the first mobile device such that the alignment ridge on the first side of the screen protector application tool is complementary to a front portion of the frame of the first mobile device comprises placing the front portion of the frame of the first mobile device in contact with the alignment ridge on the first side of the screen protector application tool (FIGS. 5-7 of EVI, mobile device is inserted into cut-out of part #1 to contact ridge formed by part #2).
Regarding claim 20, EVI discloses that the screen protector application tool includes a first wall extending along the width on the first side of the screen protector application tool (FIGS. 3 and 5 of EVI, side-wall of cut-out formed in part #1) and the method further comprises aligning the first mobile device such that a perimeter of the frame of the first mobile device is complementary with the first wall (FIG. 6 of EVI, mobile device inserted into cut-out in part #1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EVI in view of either of Webster or Silvestri as applied to claim 2 above and further in view of Witham et al. (U.S. Patent Application Publication No. 2017/0297268 A1).
Regarding claim 3, EVI does not specifically disclose the system further comprising instructions for applying the screen protector to a screen of a mobile device, wherein the instructions specify placing the screen protector application tool over the mobile device corresponding to one of the first device alignment profile and the second device alignment profile, and placing the screen protector onto the screen of the mobile device through the passageway.  Witham, however, discloses a mobile device screen protector installation system comprising an alignment device, a screen protector and instructions for applying the screen protector to a screen of a mobile device (Abstract of Witham).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the system of EVI with instructions to assist the end user with applying the screen protector to a mobile device as taught by Witham (Abstract of Witham).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EVI in view of either of Webster or Silvestri as applied to claim 12 above and further in view of Witham
Regarding claim 13, EVI does not specifically disclose that the first screen protector includes a flexible applicator film and the method further comprises: placing the first screen protector in contact with the screen of the first mobile device, the flexible applicator film being positioned on a side of the first screen protector opposite of the screen of the first mobile device; removing the screen protector application tool off of the first mobile device while the first screen protector is in contact with the screen of the first mobile device; and removing the flexible applicator film from the first screen protector after the screen protector application tool has been removed off of the first mobile device.  EVI, however, discloses placing the first screen protector in contact with the screen of the first mobile device (FIG. 7 of EVI) and removing the screen protector application tool off of the first mobile device while the first screen protector is in contact with the screen of the first mobile device ([0045] of EVI).  Witham discloses a screen protector for a mobile device including a glass screen protector #80 and a backing liner #85 which may have peel tabs to facilitate removal (FIG. 1, [0032] of Witham).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a screen protector having a backing liner and to remove the backing liner after application of the screen protector to the portable device since Witham establishes it was known to use screen protectors having removable backing liners to protect mobile devices.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  One of skill in the art would also have understood that the backing liner would confer protection to the screen protector during the application process.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EVI in view of either of Webster or Silvestri as applied to claim 5 above and further in view of Lang et al. (“Effect of spew geometry on stresses in single lap adhesive joints”, Int’l J. Adhesion & Adhesives, Vol. 18, pp. 167-177, June 1998, https://www.sciencedirect.com/science/article/pii/S0143749697000560).
Regarding claim 8, EVI does not specifically disclose that the base includes a transition between the first wall and the alignment ridge that is curved.  EVI, however, discloses attaching the two parts of the device #1, #2 together using an adhesive ([0015] of EVI).  Lang discloses forming an adhesive fillet at the end of adhesive lap joints wherein the fillet has a rounded arc shape (pg. 160, Fig. 2h of Lang).  According to Lang, the arc shaped fillet significantly reduces peak stress in the adhesive joint (pg. 173, right hand column of Lang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form an arch shaped fillet in the adhesive joint used to attach parts #1 and #2 together in the modified method.  One of skill in the art would have been motivated to do so in order to reduce the peak stress in the adhesive joint as taught by Lang (pg. 173, right hand column of Lang).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746